I should like first of all to express on behalf of the Government of the Republic of Paraguay our most cordial best wishes to Ambassador Jaime de Pinies, representative of our motherland Spain, who is presiding over the fortieth session of the United Nations General Assembly, we are confident that under his leadership, the General Assembly will have positive results at this fortieth anniversary of the founding of the most universal forum in the world.
We also wish to convey our greetings to the Secretary-General of the United Nations, Mr. Perez de Cuellar, whose fruitful work enjoys my country's complete support because of his dedication and fairness in dealing with delicate issues involving world peace and the future of mankind.
The adversity that has afflicted Mexico has aroused our complete sympathy and solidarity. In this difficult time, we are convinced that Mexico's traditional strength will prevail and enable it to erase the traces of this misfortune. As a member of the Latin American community, we offer our help, considering it to be a freely assumed obligation to stand by the side of our brother country, Mexico, in its time of distress.
Paraguay is attending this gathering of nations in the same spirit as ever. We hope that our Organization will grow in moral authority, that it will be able to play an effective role in the maintenance of international peace and security and that Governments will entrust the world's future to negotiation and dialog, eliminating for ever military conflicts, which constitute a blot on mankind.
We reaffirm our conviction that the negotiating power of the United Nations should be strengthened, because Paraguay hopes that the Organization will be the mandatory channel for settling the disputes within its jurisdiction. So far conflicts have threatened and erupted, and all the negotiations concerning them have taken place outside the framework of the United Nations, without regard for the Charter and the promises made here by Governments when they became Members of the United Nations.
This year we are celebrating the fortieth anniversary of the founding of the United Nations. Emerging as it did after the profound anguish of the Second world War, our Organization has played a guiding role in the international sphere.
Although there is need for improvement in its day-to-day work, a good opportunity is provided by this anniversary to point out the many achievements of the United Nations on the difficult path to peace and security.
Paraguay has always respected completely the individuality and independence of all States. On the basis of strict reciprocity in that steadfast course of conduct it has demanded of others the faithful observance of the same principles. For that reason, in no circumstances can it ever accept interference by other States in affairs that are exclusively the concern of Paraguay and that should be resolved by Paraguayans alone.
Paraguay maintains its constant position of principle. My country is a true democracy, based on a democratic multi-party and participative system with full enjoyment of civil liberties. Its Government has as its constant objective the development and progress of the country and the continuous improvement of the standard of living of its people. Whilst Paraguay experienced the pain and anguish of anarchy and of coups d'etat for decades, today it looks to the future with faith, because its Government's work is based on the peace of the nation and the stability of its institutions. The functioning and independence of the three state powers are a reality, and the work of progress of development carried out by the Government has been uninterrupted, nor does it have insoluble problems that could delay the progress of the country for the benefit of all Paraguayans and those foreigners that live among us.
In my country there is full enjoyment of the civil and political rights enshrined in the most demanding international legal instruments. Likewise, aware of the importance of these rights for the well-being of man, my country is endeavoring, in all the international forums in which it participates, to ensure full respect for them and it offers its sincere co-operation to that end.
Paraguayan women have a most important role in our society. They are the ones holding together the family and fostering its development, and they have dynamically extended their role beyond the family. Being equal with men under the law, they contribute to the further development of our nation. The presence of Paraguayan women in all the areas of human life is increasingly felt in our society, especially in the administration of justice and in the field of education, a key activity for the future of all peoples, where their presence is even most influential in some areas. We are aware that our country can play a useful role in the promotion of womens rights throughout the world, and therefore we are prepared to serve as an example and to support all legitimate aspirations that may be reflected in present or future international conventions on that subject.
My country has been the object of vast campaigns of vilification carried out abroad for unacceptable reasons. A short time ago one such campaign, which ran the gamut of international infamy, collapsed like a pack of cards, demonstrating that everything that had been said was merely the creation of distorted interests, designed to denigrate a country which is making constant progress and is living in peace and harmony with all others.
My country, with the solid support of foreign technical co-operation, as well as with the support of international and bilateral agencies, has in recent years benefited from the most modern technology in all fields, especially in agriculture. There is no area of human activity which is not being provided with the constant and unquestionable support of the latest technology, making the physical development of the country a most important reality and bringing constant economic and social progress to the nation. We maintain a spirit of friendship and fraternity with all our neighbors. Instead of a philosophy of doubt and suspicion among friendly neighboring nations, we have chosen harmonious coexistence and integration, desiring only the progress of our peoples. Thus it is possible for us to give the world the example of the Itaipu hydroelectric plant, the largest in the world, which represents the splendid result of co-operation and understanding between the Republic of Paraguay and the Federal Republic of Brazil.
This plant, which is producing energy for the development of our two countries and which will benefit the whole region, will this October set in operation the third great turbine, and on that occasion the President of the Republic of Paraguay, General Alfredo Stroessner, and the President of the Federative Republic of Brazil, Mr. Jose Sarney, will meet as a clear demonstration of the spirit of co-operation and friendship between our two peoples.
The shared use and development of the Parana River does not end with the ITAIHJ dam. In the same spirit of co-operation and friendship, we are building, together with the Republic of Argentina, the YACYRETA Plant which, like the first plant I mentioned, will provide energy for a number of regions, cities and peoples in an electrification process that signifies progress and a vast socio-economic revolution.
This governmental work has had a far-reaching effect on private initiative. There is a continuing increase in foreign investment in the establishment of major centers of agricultural production, and industry is becoming more flexible and seeking out the best technology. Meanwhile the State is making up for the lack of private initiative wherever the good of the country so dictates.
Many issues before us deserve the special attention of the representatives gathered here. To speak of disarmament at the present time may even seem superfluous. Everyone is aware that the priority problem confronting the United Nations and endangering international peace and security is the unending arms race. Billions of dollars are spent on weapons, while millions of human beings are dying or living a marginal and subhuman existence through lack of food. The most serious and pernicious aspect of this arms policy is that it involves not only the great Powers and the industrialized countries but also to the developing countries, to the detriment of other needs that are basic to the development of their peoples.
This crucial issue of the arms race is linked with another issue that endangers the very life of our planet. I am referring to the existence of nuclear weapons, to their increasing sophistication, and to the policy of many States which are trying in one way or another to join in a race which may lead us to a collective nuclear holocaust. It is essential that the nations which have no nuclear force and do not aspire to obtain it, but which undertake nuclear research solely for peaceful uses in development and in the health field, should have a guarantee of protection from the misuse of that scientific discovery that today threatens the very existence of the world in which we live.
There are agenda items that remain relevant because of their implications and the political philosophy behind them. I refer here to the questions of Afghanistan and Kampuchea. In the first case a super-Power, which feels free to use the most outright imperialism in any continent of the world, continues to subjugate by force the noble people of Afghanistan, in defiance of all the rules of international law and of the ethics that should govern relations among States. In the second case, a neighboring country with military and all other types of support from that same super-Power has been subjugating the people of Kampuchea, denying it the exercise of its free will and self-determination.
The conflict in the Middle East remains a matter of concern to all mankind. So many horrors have been committed and so much blood has been shed in that part of the world that it is essential for the United Nations, with the requisite support of the major Powers, to intervene and seek to establish peaceful coexistence among all the peoples in that part of the world, which deserves a better fate.
There is a principle which is fundamental in our Organization - universality. In this respect, Paraguay supports the just aspiration of the Republic of Korea to be admitted to the United Nations. The Republic of Korea is a peaceful and hard-working State which maintains cordial relations with all countries.
We should like to underscore the resolute efforts made by the Republic of Korea to seek unification of the two Koreas. In recent days these contacts have been fruitful and there seems every prospect that they will lead to a decrease in tension and promote a continuing dialog in good faith between the two sides. It is appropriate that the countries represented in this Assembly should support those steps towards reunification, which hold out the promise of being beneficial to peace in that part of the world.
Just as it is the fundamental duty of the United Nations to respect the free and sovereign application of the principle of the self-determination of peoples, the principle of the integrity of countries is also part of the structure of international law and of ethical behavior among countries.
Paraguay has always supported the process of decolonization. Our country, which was part of the Spanish Empire from which it obtained its independence on 14 and 15 May 1811, believes that at this stage in the life of mankind colonial possessions must disappear and yield to the self-determination of peoples and nations. However, sometimes, for political motives or for motives of world hegemony, decolonization is invoked in cases where the respective peoples, in free elections, have chosen a different course - as is the case of Puerto Rico, where the majority of its inhabitants have so decided.
The conflict in Central America is of concern to the Government of Paraguay. Our country takes an optimistic view as it follows the efforts of the Contadora Group to achieve a lasting and stable peace, as well as to eliminate the root of the problem, in that strategic region - that is, the intervention of a super-Power from outside the continent through a State in the region whose aims constitute a threat to the stability and freedom of the American continent.
We support a negotiated legal solution to the question of the Malvinas Islands, which remains a source of concern to the world public and a matter of considerable interest to the United Nations and the American continent. It is essential that a solution be found that preserves peace. The Republic of Paraguay with its pacific tradition and consistent solidarity supports any initiative designed to bring about a friendly negotiated solution, based on the principles of international law, to the sovereignty dispute a- connection with those islands.
In this context, our country would welcome the resumption of bilateral talks between the Argentine Republic and the United Kingdom and the use of the Secretary-General's good offices.
The war in the Persian Gulf is another source of concern to peoples and nations. How is it possible that no solution has been found to this conflict? The issue is a challenge because of the political and economic interests involved, but for that very reason our Organization should intervene firmly in the quest for peace.
The same can be said of an age-old problem that has given our Organization much work: the question of Cyprus and its links with Turkey and Greece. Although this issue is not constantly in the headlines, it is a question that concerns all the citizens of our world who see the future of mankind in a constructive spirit of peace.
Economic issues command our attention and today constitute truly serious threats not only to the development of peoples but also to the very existence of nations and the preservation of social peace.
The most striking issue of the day is the foreign debt of the developing countries, which weighs on them like an unredeemable mortgage, since the amount of interest grows day by day and there are no resources from which they can be pay it, much less the capital involved.
The problem of the foreign debt is no longer an purely economic question that can be resolved through normal banking channels or organizations linked to the development of our countries. It involves factors of a political and social nature that require the active participation of the United Nations in order that the rescheduling of the debt can be accomplished without infringing the rights of the developing countries or retarding their economic and social development process. We stress this, because the Government of Paraguay has taken steps to ensure that our foreign debt is controllable and does not become a burden on our national economy.
The tariff and non-tariff barriers set up by the industrialized countries to exports from countries producing raw materials remain an obstacle to the right of the less developed countries to grow economically and thus raise the standard of living of their peoples.
This applies to the Latin American countries which export agricultural products. Given the common interests of the highly industrialized and the developing countries in the face of world problems, greater understanding of this problem is needed to ensure normal, unimpeded trade based on a just distribution among nations and in the interest of the well-being of the peoples of the developing nations, which make up the immense majority of mankind.
I need not stress the dramatic deterioration in the terms of trade between the countries that produce raw materials and the industrialized countries, while the latter increase the prices of their finished goods which are essential to the developing countries, the value of raw materials decreases, creating a balance-of-payments deficit, which is a sign of injustice and poor economic distribution.
Experts on these issues have reaffirmed the justice of the cause of the countries that produce raw materials. Their conclusions are unassailable and irrefutable. Those countries have to send ever greater quantities of unprocessed goods to the major purchasing countries in order to acquire the products they need, and to do so at an, intolerable rate that affect the very existence of millions of human beings.
Paraguay expresses its appreciation to the United Nations Development program for its co-operation in the various development programs undertaken in our country under its auspices. None the less, we regret that in each cycle the indicative figures decrease and for that reason opportunities to carry out new development programs are blocked. The solution is for the industrialized countries to contribute more generously to the funds of the United Nations Development program.
Experts have estimated that horizontal co-operation among the developing countries is the best solution to the problem of technical assistance. This means that national experts or experts from relatively less developed countries can work in technical assistance programs. However, this system faces the same problem as we have just mentioned in connection with the United Nations Development program, namely, the lack of adequate financing to create fluidity. Logically, that financing should come from the highly industrialized countries. Financial support for that program would help achieve the figures required by the United Nations Development program in present circumstances.
The Government of Paraguay welcomes the Convention on the Law of the Sea as a victory for all mankind. We are pleased that that Convention is being supported by more States and we hope and trust that its provisions will always benefit the less-developed land-locked countries.
In order to resolve the problem of its unjust land-locked situation, Paraguay has from the outset of its independent existence waged a struggle for the free navigation of international rivers on the basis of accepted principles of international law and norms and the need of the land-locked countries to communicate and carry on their trade free from undue obstacles.
The Government of the Republic of Paraguay is most pleased with the efficient work being done by the International Law Commission in expanding codification of all the practices and uses of international law. In this field anything that can serve to promote the codification of international law is an effective contribution to the free play of international relations in an orderly, just and egalitarian world.
There is a scourge afflicting mankind in all parts of the world. It endangers daily life and leaves no one exempt from fear. I am referring to terrorism and violence, which have written the most painful pages of the history of our day. The boldness and daring of those who perpetrate this violence know no limits or moral constraints. Nations have not reacted firmly to this negation of coexistence. It is urgent that an international convention on terrorism should be concluded to put an end to this scourge, so that those responsible may find no sanctuary anywhere. The time has come to speak clearly and to say that terrorism exists in present circumstances because there are governments that tolerate it, that provide training for terrorists and serve, when necessary, as places of asylum for them.
Paraguay repudiates violence and terrorism as inimical to religious and human values and to human rights, even though Paraguay has experienced no outbreaks of this criminal and murderous philosophy and is living in a climate of peace and work for the growing well-being of all its people.
The right to social and economic well-being of a society can never justify the sacrifice of the fundamental freedoms and rights of the individual. This is why we condemn totalitarian doctrines of any kind that repress those rights on the pretext of thus achieving alleged collective well-being.
We must sincerely say that the world panorama today is not very comforting, nor do we foresee favorable solutions, at least in the near future, which would be to the satisfaction of the less powerful.
The Republic of Paraguay places its trust in the moral authority of the United Nations in finding early solutions so that we bequeath to our children a world that is more free, just, equitable, humane and peace.